                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    MICHAEL G. MILLER                                                             CIVIL ACTION

    VERSUS                                                                           NO: 18-10028

    RELIANCE STANDARD INSURANCE                                                    SECTION: T(4)
    COMPANY


                                              ORDER

         Before the Court is a Motion for Summary Judgment1 filed by Michael Miller (“Plaintiff”).

Reliance Standard Insurance Company (“Defendant”) has filed an opposition and a Cross-Motion

for Summary Judgment.2 For the following reasons, the Cross-Motion for Summary Judgment3 is

GRANTED and the Motion for Summary Judgment4 is DENIED.



                                         BACKGROUND

         This matter arises out of Plaintiff’s claims for long-term disability benefits beginning on

August 11, 2016, 5 and is governed by the Employee Retirement Security Act (“ERISA”), 29

U.S.C. § 1001 et seq. Plaintiff was employed as a riverboat pilot for Lake Charles Pilots, Inc.

(“LCP”).6 Plaintiff first stopped working for LCP on July 1, 2015 due to a disability.7 At that time,

Prudential Insurance Company provided short-term and long-term disability coverage to the LCP




1
  R. Doc. 18.
2
  R. Doc. 28.
3
  R. Doc. 28.
4
  R. Doc. 18.
5
  R. Doc. 1.
6
  R. Doc. 18-1.
7
  AR 533.


                                                  1
employee welfare benefit program. Prudential paid Plaintiff short-term disability benefits. 8

Prudential terminated its policy with LCP on August 31, 2015. 9

        On September 1, 2015, Defendant began providing short-term and long-term disability

coverage to the LCP employee welfare benefit program. Plaintiff’s doctor released him to return

to work without restrictions effective October 23, 2015.10 Plaintiff was on-call on October 23,

2015 and was scheduled to return to work on November 4, 2015.11 On October 23, 2015, Plaintiff

fell down his stairs causing him to injure his left hand and increasing his knee pain.12 Due to this

injury, Plaintiff did not return to work on November 4, 2015.13 Plaintiff applied to Defendant for

short-term disability benefits,14 and Defendant approved Plaintiff’s short-term disability claim.15

        Plaintiff also applied to Defendant for long-term disability benefits.16 On June 7, 2016,

Defendant denied the long-term disability claim.17 Defendant reasoned that Plaintiff would have

had to return to “Active Work” between September 1, 2015 and October 23, 2015 to be covered

by the policy,18 and that Plaintiff’s “on-call” work did not constitute “Active Work” as defined in

the long-term disability policy.19

        Plaintiff returned to work on July 27, 2016, 20 and became insured under Defendant’s

policies effective August 1, 2016.21 On August 10, 2016, Plaintiff stopped working again due to a




8
  AR 533-535.
9
  AR 533-535.
10
   AR 1392.
11
   AR 1111.
12
   AR 1111.
13
   AR 1111.
14
   AR 535.
15
   AR 1121.
16
   AR 535.
17
   AR 1393-1396.
18
   AR 1393-1396.
19
   AR 8.
20
   AR 1112, 960.
21
   AR 7, 123.


                                                 2
disability after nearly falling off a Jacob’s ladder while attempting to climb onto a ship.22 Plaintiff

sought short-term disability benefits for the August 2016 incident, and Defendant approved

Plaintiff’s request.23 At the end of the short-term disability period, Plaintiff initiated a claim for

long-term disability benefits. 24 Defendant denied Plaintiff’s request for long-term disability

benefits because Plaintiff’s claimed disability began within twelve months of his effective date,

and was, therefore, barred by the long term disability policy’s pre-existing conditions limitations.25

        Plaintiff has now moved for summary judgment contending the undisputed facts show that

Plaintiff is entitled to retroactive disability benefits pursuant to the terms of the policy for the

August 2016 incident. 26 Defendant has also moved for summary judgment contending the

undisputed facts show that Plaintiff was not entitled to disability benefits under the policy.27



                                          LAW AND ANALYSIS

        Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”28 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 29 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to




22
   AR 260.
23
   AR 1112.
24
   AR 1129-1130.
25
   R. Doc. 28-1, p.5.
26
   R. Doc. 18.
27
   R. Doc. 28.
28
   Fed. R. Civ. P. 56(a).
29
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).


                                                        3
either support or defeat a motion for summary judgment.”30 In this case, the parties agree there are

no disputed material facts but disagree as to how the facts are applied to the language in the long-

term disability policy.

        ERISA confers jurisdiction on federal courts to review benefit determinations by

fiduciaries or plan administrators.31 If the administrator denies benefits to the participant, ERISA

authorizes the beneficiary to bring suit in federal district court “to recover benefits due ... under

the term of the plan, to enforce ... rights under the terms of the plan, or to clarify ... rights to future

benefits under the terms of the plan.”32 Courts generally review benefit determinations de novo

unless the benefit plan gives the administrator discretionary authority to determine eligibility for

benefits or to construe the terms of the plan. 33 Because the plan administrator failed to render a

timely decision after receiving Plaintiff’s appeal,34 the Court will review the benefit determination

de novo in this case.35

             A. Effective Date of Coverage

        The parties dispute whether Plaintiff’s coverage through Defendant became effective on

October 23, 2015 or August 1, 2016, which depends on when Plaintiff was “Actively at Work”

within the meaning of the policy. The policy defines the phrases “Actively at Work” and “Active

Work” to mean “actually performing on a Full-time basis the material duties pertaining to his/her

job in the place where and the manner in which the job is normally performed. This includes

approved time off such as vacation, jury duty and funeral leave, but does not include time off as a


30
   Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
31
   29 U.S.C. § 1132(a)(1)(B).
32
   29 U.S.C. 1132(a)(1)(B).
33
   Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Conkright v. Frommert, 559 U.S. 506, 512
(2010)(federal courts review the decisions of ERISA plan administrators under standards derived from principles of
trust law insofar as the plan document itself dictates the appropriate level of review).
34
   R. Doc. 18-1, p.7.
35
   See e.g., Fessenden v. Reliance Standard Life Ins. Co., 927 F.3d 998, 1001 (7th Cir.2019).


                                                        4
result of an Injury or Sickness.”36 “‘Full-time’ means working for you for a minimum of 30 hours

during a person’s regular work week.”37

        Plaintiff stopped working on June 30, 2015 due to an injury and submitted a disability

claim to Prudential. Plaintiff was medically released to return to work on October 23, 2015.

However, Plaintiff was injured on October 23, 2015 and, therefore, did not return to work.

Although Plaintiff was “on-call,” he was not actually called into work and did not work the

minimum 30 hours during a regular work week in August 2015. Plaintiff returned to active work

on July 27, 2016. Therefore, in accordance with the policy, Plaintiff’s coverage became effective

on August 1, 2016, the first of the month following the day he became eligible.

             B. Pre-Existing Condition Exclusion

        The parties also dispute whether the policy’s pre-existing condition exclusion applies to

Plaintiff’s August 2016 claim for long-term disability benefits. Plaintiff contends the pre-existing

condition clause does not apply in his situation because Plaintiff’s prior time insured with

Prudential must be credited towards the pre-existing condition look-back period under La. R.S.

§22:1006.38 La. R.S. §22:1006 applies to “any health benefit plan” that provides coverage to two

or more employees of an employer in Louisiana under certain conditions.39 “Health benefit plan”

includes any medical policy issued for delivery in Louisiana by an insurer or a self-insured plan

that provides, on an expense-incurred basis, hospital, surgical, or major medical expense insurance,

or any combination of these except specified disease, hospital indemnity or other limited,




36
   AR 8.
37
   AR 8.
38
   R. Doc. 18-1, p.14.
39
   La. R.S. §22:1006(A).


                                                 5
supplemental benefit insurance policies.40 The Court finds Defendant's disability policy does not

qualify as a “health benefit plan” under La. R.S. §22:1006.

         Plaintiff also contends the pre-existing condition clause does not apply in his situation

because he has worked for LCP for many years and is, therefore, entitled to credit toward the pre-

existing condition period under the policy.41 Plaintiff cites the “Transfer of Insurance Coverage

Provision,” which provides:

         If an employee was covered under the prior group long term disability insurance
         plan maintained by you prior to this Policy’s Effective Date, but was not Actively
         at Work due to Injury or Sickness on the Effective Date of this Policy and would
         otherwise qualify as an Eligible Person, coverage will be allowed under the
         following conditions: (1) The employee must have been insured with the prior
         carrier on the date of the transfer; and (2) Premiums must be paid; and (3) Total
         disability must begin on or after the Policy’s Effective Date.

         If an employee is receiving long term disability benefits, becomes eligible for
         coverage under another group long term disability insurance plan, or has a period
         of recurrent disability under the prior group long term disability insurance plan, that
         employee will not be covered under this Policy. If premiums have been paid on the
         employee’s behalf under this Policy, those premiums will be refunded.

         Pre-existing Conditions Limitation Credit

         If an employee is an Eligible Person on the Effective Date of this Policy, any time
         used to satisfy the Pre-existing Conditions Limitation of the prior group long term
         disability insurance plan will be credited towards the satisfaction of the Pre-existing
         Conditions Limitation of this Policy.42

Defendant contends the Transfer of Insurance Provision does not apply because premiums were

not paid for Plaintiff when Defendant began insuring the plan in September 2015. Although

Plaintiff points to invoices in the administrative record, the Court finds that these invoices do not

show that premiums were paid for Plaintiff when Defendant began insuring the plan. Therefore,

the Transfer of Insurance Provision does not apply to Plaintiff’s August 2016 claim. Additionally,


40
   La. R.S. §22:1006(C).
41
   R. Doc. 18-1, pp.9-10.
42
   AR 11.


                                                   6
because the Court has found Plaintiff was not “Actively at Work” until July 2016, Plaintiff was

not an Eligible Person on the effective date of the policy.

        Because Plaintiff is not entitled to credit toward the pre-existing condition period and the

“Transfer of Insurance Provision” does not apply in Plaintiff’s case, the Court finds the pre-

existing condition exclusion applies to Plaintiff’s August 2016 claim for long-term disability

benefits.

            C. Plaintiff’s Pre-Existing Conditions

        The parties also dispute whether Plaintiff suffered from a pre-existing condition precluding

Plaintiff from receiving long-term disability benefits for the August 2016 claim. The long-term

disability policy’s pre-existing condition exclusion contains the following language:

        PRE-EXISTING CONDITIONS: Benefits will not be paid for a Total Disability:
        (1) caused by; (2) contributed to by; or (3) resulting from; a Pre-existing Condition
        unless the Insured has been Actively at Work for one (1) full day following the end
        of twelve (12) consecutive months from the date he/she became an Insured. “Pre-
        Existing Condition” means any Sickness or Injury for which the Insured received
        medical Treatment, consultation, care or services, including diagnostic procedures,
        or took prescribed drugs or medicines, during the three (3) months immediately
        prior to the Insured’s effective date of insurance.43

Plaintiff first became insured under Defendant’s policy on August 1, 2016. Plaintiff claims he

became disabled on August 11, 2016. Because his claimed disability began within 12 months of

his effective date of coverage, the pre-existing conditions limitation applies unless he was

treatment free from May 1, 2016 through August 1, 2016.

        Plaintiff initiated his claim for long-term disability benefits on January 5, 2017.44 Plaintiff

indicated that his reason for leaving was because he was “unable to safely climb 30 ft max pilot

ladder on a moving ship as a state pilot.”45 Plaintiff’s request does not identify his injury, but one


43
   AR 21-22.
44
   AR 1306-1307.
45
   AR 1315.


                                                  7
of Plaintiff’s physicians, Dr. Kearns, indicated Plaintiff was disabled due to “bilateral total knee
                  46
replacement.”          Another physician, Dr. Foret, diagnosed Plaintiff with “De Quervains

tenosynovitis, CMC degenerative joint disease, [and] SLAC or SNAC wrist.”47 Plaintiff received

treatment during the look-back period for his knee five times and for his wrist three times.48

Therefore, Plaintiff’s knee and wrist issues were pre-existing conditions under the policy, and

Plaintiff is not entitled to long-term disability benefits for his knee and wrist injuries.

         Plaintiff acknowledges that he received treatment for injuries to wrists, thumb, and knee

between May 1, 2016 and August 1, 2016.49 Plaintiff contends, however, that he did not receive

treatment for back and neck pain during this timeframe. Defendant contends Plaintiff’s August

2016 claim did not identify Plaintiff’s injury as a back or neck injury. The administrative record

does not support that Plaintiff’s August 2016 claim included benefits for a back or neck injury.

Therefore, Plaintiff is not eligible for benefits under the policy based on the pre-existing conditions

limitation.

                                           CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Summary

Judgment50 filed by Michael Miller is DENIED, and the Cross-Motion for Summary Judgment51

filed by Reliance Standard Insurance Company is GRANTED.

                  New Orleans, Louisiana, on this 11th day of March, 2020.



                                                          GREG GERARD GUIDRY
                                                        UNITED STATES DISTRICT JUDGE

46
   AR 1415.
47
   AR 266.
48
   AR 865-1035.
49
   R. Doc. 18-1, p.8, pp. 16-17.
50
   R. Doc. 18.
51
   R. Doc. 28.


                                                   8
